Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 8, 2010 VAUGHAN FOODS, INC. (Exact name of Registrant as specified in its charter) Oklahoma 001-33446 73-1342046 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 216 N.E. 12th Street, Moore, OK 73160 (Address Of Principal Executive Office) (Zip Code) (405) 794-2530 Registrants telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. On September 8, 2010, Vaughan Foods, Inc. (Vaughan or the Company) entered into a Promissory Note to pay to Herbert B. Grimes $886,037.40 together with interest at the rate of ten percent (10%) per annum, compounded daily. This Promissory Note replaces certain Promissory Note dated July 26, 2010 in the amount of $880,909, and is given in satisfaction of the remaining balance on that Promissory Note dated, June 30, 2010, and is effective as of September 8, 2010. Item 9.01 Exhibits Exhibit No. Description Promissory Note, dated September 8, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized. Vaughan Foods, Inc. Dated: September 10, 2010 By: /s/ Gene P. Jones Gene P. Jones Secretary, Treasurer and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Method of Filing Promissory Note, dated September 8, 2010. Filed herewith electronically
